Case 21-50238-KBO   Doc 1-1   Filed 03/08/21   Page 1 of 2




                    EXHIBIT A
              Case 21-50238-KBO   Doc 1-1   Filed 03/08/21       Page 2 of 2


             A                    B                          C
1   BD Laplace, LLC
2   Case #19-12153
3   Exhibit A - JMS Russel Metals Corp.
4
5
6     Invoice Number         Invoice Date       Invoice Amount
7       1400033792                  1/13/2020 $         59,438.02
8                                Balance Due $          59,438.02
